DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 20-26, 28, 34, and 36-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 20-26, 28, 34, and 36-37 are drawn to species c-f (Fig. 7A-D; see restriction requirement mailed 12/09/2021, pg. 5) in view of the recitation of “wherein the second tissue anchor means has a different shape than the first tissue anchor means”. Applicant had previously elected species a (Fig. 3B) for prosecution in this application (see response to restriction requirement dated 03/08/2022, pg. 1). As such, these claims are drawn to a non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-26, 28, 34, and 36-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments regarding the rejections under non-statutory double patenting, see Remarks filed 06/17/2022, pg. 6, have been fully considered. In view of the submitted amendments, the non-statutory double patenting rejections have been modified to accommodate these amendments. See rejection below.
Applicant's arguments regarding the rejection of claim 1 under 35 USC 102 over Groothuis (US 2017/0340329) have been fully considered but they are not persuasive. Applicant argues that Groothuis fails to describe the tissue anchors of Fig. 12 as having a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element. The Examiner respectfully disagrees.
The Examiner clarifies by pointing to the associated description of Figs. 12A-12B, see para. 71. Groothuis discloses that the tissue anchors are of similar design to what has been described in Sugimoto (US 8945211) (Para. 71). Looking to Sugimoto, there is disclosure of an anchor design 10 (Fig. 2-4) comprising a semi-rigid bar 12, a ribbon of fabric 14 passing through the bar, and a suture 16, wherein the bar remains on one side of the tissue and the fabric and suture extend through the tissue (Col. 1-2, ll. 57-5). Sugimoto also discloses that the bar 12 can have a cylindrical cross-section (Col. 2, ll. 18-20). As best seen in Fig. 3, the bar 12 is clearly longer than its diameter and has a cylindrical shape.
As evidenced above, Groothuis does indeed disclose the tissue anchors of Fig. 12 as having a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element, as evidenced by both the illustrations of Fig. 12 and the description of Fig. 71 which points to the disclosure of Sugimoto. As such, this argument is not persuasive and the rejection over Groothuis is maintained. 
Applicant’s arguments regarding claim 20, see Remarks pg. 7-9, are acknowledged but are moot in view of the withdrawal of this claim as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the claim recites “the length of the first anchoring element extending generally in line with the aorta”. The term “generally” in claim 32 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, there is no disclosure by Applicant in the instant specification as to what degree of deviation from “in line” is considered to be “generally in line with the aorta”, thus rendering this limitation indefinite. For examination purposes, this limitation has been interpreted without the term “generally”.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10463492 (reference patent) in view of Sugimoto (US 8945211). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the reference patent in view of Sugimoto renders claims 1 and 16 of the current application obvious.
Regarding claim 1, claim 21 of the reference patent discloses a cardiac device (claim 21 discloses structure of cardiac device) comprising: a first anchoring element configured to be anchored to a first side of a tissue wall (Col. 48, ll. 54-56); a second anchoring element configured to be anchored to a second side of the tissue wall (Col. 49, ll. 6-7); and a cinching device configured to: attach to the first anchoring element and the second anchoring element; and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the first side of the tissue wall (Col. 49, ll. 1 discloses that the first anchor receives a cord; ll. 7-10 discloses coupling the cord through the septum to the second anchor; ll. 11-12 discloses cinching the cord such that the first and second anchors are drawn towards each other).
Claim 21 of the reference patent does not disclose that the first anchoring element has a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element. 
Sugimoto, however, teaches a tissue plication device including anchors (Abstract), wherein the tissue anchor comprises a cylindrical shape (Fig. 3-4, bar 12 of anchor 20 comprises cylindrical shape; Col. 2, ll. 18-20: “the bar 12 could exist in a number of cross-sections (e.g., cylindrical…”), wherein a diameter of the anchor is less than a length of the anchor (Fig. 3-4, bar 12 appears longer than its diameter). Sugimoto further teaches that the anchoring device is used for compression of tissue by placing two anchors across the tissue and tensioning them together to reduce the distance between the two anchors (Fig. 1-2; Col. 1, ll. 50-51; Col. 2, ll. 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 21 of the reference patent such that that the first anchoring element has a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element. Making this modification would amount to a simple substitution of one known element (Claim 21’s first anchoring element) for another (Sugimoto’s cylindrically shaped tissue anchor) to obtain predictable results (compression of tissue) (MPEP 2141(III)(B)).
Regarding claim 16, claim 21 of the reference patent discloses that the tissue wall is a septum (Col. 49, ll. 11-12).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the reference patent anticipates claim 35 of the instant application.
Regarding claim 35, claim 21 of the reference patent discloses a cardiac device (claim 21 discloses structure of cardiac device) comprising: a first anchoring element configured to be anchored to a first side of a tissue wall (Col. 48, ll. 54-56); a second anchoring element configured to be anchored to a second side of the tissue wall (Col. 49, ll. 6-7); and a cinching device configured to: attach to the first anchoring element and the second anchoring element; and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the first side of the tissue wall (Col. 49, ll. 1 discloses that the first anchor receives a cord; ll. 7-10 discloses coupling the cord through the septum to the second anchor; ll. 11-12 discloses cinching the cord such that the first and second anchors are drawn towards each other).
Claim 21 of the reference patent does not explicitly disclose that the first anchoring element is configured to form a flow channel at the first side of the tissue wall. The Examiner submits that this limitation is an intended use of the first anchoring element. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
The Examiner submits that claim 21 of the reference patent discloses sufficient structure for performing the function of forming a flow channel at the first side of the tissue wall (i.e., a first anchoring element configured to be anchored to a first side of a tissue wall, see Col. 48, ll. 54-556). Thus, claim 21 of the reference patent’s first anchoring element would be capable of performing the function of forming a flow channel at the first side of the tissue wall.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 16, 27, 29-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 8945211).
Regarding claims 1 and 16, Sugimoto discloses a cardiac device (Abstract; Fig. 4) comprising: a first anchoring element configured to be anchored to a first side of a tissue wall (Fig. 4, top anchoring element with bar 12 and ribbon 14; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”), the first anchoring element having a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element (Figs. 2-4, anchor elements appear cylindrical with length longer than diameter; Col. 2, ll. 18-20: “With respect to the components of the anchor 10, the bar 12 could exist in a number of cross-sections (e.g., cylindrical…”); a second anchoring element configured to be anchored to a second side of the tissue wall (Fig. 4, bottom anchoring element; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”); and a cinching device configured to: attach to the first anchoring element and the second anchoring element; and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the first side of the tissue wall (Fig. 4, suture 16; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure. This configuration could serve to compress the tissue locally and increase the retention strength of the anchor. Like the previous description, the respective sutures of the anchors are the means for tensioning the anchors together”).
Sugimoto does not explicitly disclose that the first and second anchoring elements are configured to be anchored on a first and second side of a tissue wall, respectively, wherein the tissue wall is a septum. The Examiner submits that this limitation is an intended use of the first and second anchoring elements. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
The Examiner submits that Sugimoto discloses sufficient structure for performing the function of anchoring to a first and second side of a tissue wall, wherein the tissue wall is a septum (i.e., first and second anchoring elements configured to be anchored to a first and second sides of a tissue structure, respectively, see Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”). Thus, Sugimoto’s anchoring elements would be capable of performing the function of anchoring to a first and second side of a tissue wall, wherein the tissue wall is a septum.
Regarding claims 27 and 29-33, the Examiner submits that these claims recite intended uses of the claimed cardiac device and its first anchoring element, second anchoring element, and cinching device. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
The Examiner submits that Sugimoto discloses sufficient structure for performing the functions of claims 27 and 29-33 (i.e., first and second anchoring elements, cinching device). Thus, Sugimoto’s cardiac device would be capable of performing the functions of claims 27 and 29-33.
Regarding claim 35, Sugimoto discloses a cardiac device (Abstract; Fig. 4) comprising: a first anchoring element configured to be anchored to a first side of a tissue wall (Fig. 4, top anchoring element with bar 12 and ribbon 14; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”); a second anchoring element configured to be anchored to a second side of the tissue wall (Fig. 4, bottom anchoring element; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”); and a cinching device configured to: attach to the first anchoring element and the second anchoring element; and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the first side of the tissue wall (Fig. 4, suture 16; Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure. This configuration could serve to compress the tissue locally and increase the retention strength of the anchor. Like the previous description, the respective sutures of the anchors are the means for tensioning the anchors together”).
Sugimoto does not explicitly disclose that the first anchoring element is configured to form a flow channel at the first side of the tissue wall. The Examiner submits that this limitation is an intended use of the first anchoring element. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
The Examiner submits that Sugimoto discloses sufficient structure for performing the function of forming a flow channel at the first side of the tissue wall (i.e., a first anchoring element configured to be anchored to a first side of a tissue structure, see Col. 2, ll. 6-11: “the anchor could consist of two bars 12, located on opposing sides of a tissue structure”). Thus, Sugimoto’s first anchoring element would be capable of performing the function of forming a flow channel at the first side of the tissue wall.
Claim(s) 1 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groothuis et al. (US 2017/0340329) (hereinafter Groothuis).
Regarding claim 1, Groothuis discloses a cardiac device (Abstract; Fig. 12A-B), comprising: a first anchoring element configured to be anchored to a first side of a tissue wall (Fig. 12A, tissue anchor 60 is implanted across tissue wall on one side of left atrial appendage (LAA) chamber wall 8), the first anchoring element having a cylindrical shape, wherein a diameter of the first anchoring element is less than a length of the first anchoring element (Fig. 12A, tissue anchor 60 appears cylindrical and with a diameter less than the height thereof; para. 71. discloses that the tissue anchors are of similar design to what has been described in Sugimoto (US 8945211). Looking to Sugimoto, there is disclosure of an anchor design 10 [Fig. 2-4] comprising a semi-rigid bar 12, a ribbon of fabric 14 passing through the bar, and a suture 16, wherein the bar remains on one side of the tissue and the fabric and suture extend through the tissue [Col. 1-2, ll. 57-5]. Sugimoto also discloses that the bar 12 can have a cylindrical cross-section [Col. 2, ll. 18-20]. As best seen in Fig. 3, the bar 12 is clearly longer than its diameter and has a cylindrical shape); a second anchoring element configured to be anchored to a second side of the tissue wall (Fig. 12A, other tissue anchor 50 is implanted across tissue wall on other side of LAA chamber wall 8); and a cinching device (Fig. 12A-B, wires attached to anchors 50, 60) configured to: attach to the first anchoring element and the second anchoring element (Fig. 12A-B, wires attached to anchors 50, 60); and apply force to the first anchoring element to move the first anchoring element towards the second anchoring element and at least partially compress the first side of the tissue wall (Fig. 12B illustrates this with wires being pulled to draw tissue anchors 50, 60 together and compress the LAA chamber wall 8; see para. 71).
Regarding claim 27, Groothuis discloses the first anchoring element is configured to form an indentation at the first side of the tissue wall (Fig. 12B, both sides of tissue wall 8 are indented towards each other).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saadat et al. (US 7695493) discloses a device comprising a first anchoring element, a second anchoring element, and a cinching device (Abstract; Fig. 2B);
Eskuri et al. (US 2007/0179527) discloses a cardiac device comprising a first anchoring element, a second anchoring element, and a cinching device (Abstract; Fig. 1-2);
Sugimoto (US 2013/0204175) discloses a device for treating heart failure comprising a shunt with two anchor portions placed across a septum of a heart.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792